Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00669-CR
____________
 
EX PARTE RODNEY GRAY
 
 

 
On Appeal from the 278th District
Court
 Grimes County, Texas
Trial Court Cause No. 29,711
 

 
M E M O R A N D U M   O P I N I O N
Appellant is charged with the offense of murder.  The trial court set pre-trial bond at  $200,000. 
Appellant filed a pre-trial application for writ of habeas corpus
seeking a bond reduction.  This Court has
been advised that appellant has been found guilty in a jury trial and has been
sentenced to six years= imprisonment.  The judgment
of guilt renders the issue of pretrial bond moot.  See Ex parte Morgan, 335 S.W.2d 766,
766 (Tex. Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex.
App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.@).  
Accordingly, we dismiss this appeal as moot.  




 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).